El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Ramón Delgado Rodríguez, empleado que trabajó como Especialista en Conducta Humana II en el Departamento de Servicios Contra la Adicción por espacio de casi siete años mediante contrato que era renovado anualmente, fue separado de su puesto mediante carta al efecto de fecha 19 de marzo de 1981 por la Secretaria Sila Nazario de Ferrer, en la cual se alegó, como razón para la separación, una “difí-cil situación presupuestaria” que confrontaba el referido Departamento.
*179Inconforme con dicho despido y con el procedimiento que culminó en el mismo, Delgado Rodríguez apeló ante la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.), la cual desestimó “con perjuicio” la referida apelación por dos fundamentos, a saber: 1- que el recurso interpuesto era frívolo, por cuanto, en virtud de las disposiciones de la See. 4.6(9) de la Ley de Personal(1) la Secretaria del referido Departamento podía separarlo, por ser él un empleado transitorio, “en cualquier momento den-tro del término de su nombramiento”, y 2- que la Junta no tenía jurisdicción para entender en casos de empleados transitorios, en virtud de las disposiciones de la Sec. 7.14 de la citada Ley de Personal.
Delgado Rodríguez acudió entonces, vía revisión, ante el honorable Tribunal Superior de Puerto Rico, Sala de Caguas, el cual se negó a revisar la antes mencionada reso-lución de la J.A.S.A.P. Habiendo acudido ante este Tribunal mediante la correspondiente petición de certiorari, emi-timos orden para mostrar causa. El honorable Procurador General de Puerto Rico ha comparecido en representación de la recurrida Secretaria del Departamento de Servicios contra la Adicción. Estando en condiciones de resolver, pro-cedemos a así hacerlo.
V-H
No hay duda de que el aquí peticionario, en virtud de las disposiciones de la See. 4.3(12) de la Ley de Personal, 3 L.P.R.A. see. 1333(12), era un empleado transitorio. (2) Igualmente claro es el hecho de que, en vista de lo dispuesto por la See. 1336, inciso 9, del Tít. 3 de L.P.R.A., la Secreta-*180ria del Departamento aquí en controversia podía separar al peticionario, por ser éste precisamente un empleado con status transitorio, “en cualquier momento dentro del término de su nombramiento”.
¿Implica ello —como lo dictaminó la J.A.S.A.P.— que la autoridad nominadora o un administrador individual pueden separar de su empleo a un empleado transitorio sin que vengan obligados a observar procedimiento o normas de clase alguna? (3)
En virtud de las disposiciones del inciso 6 de la See. 4.6 de la Ley de Personal, 3 L.P.R.A. see. 1336(6), y de la See. 9.3 del Reglamento de Personal, resolvemos que no.
La citada See. 9.3 —Áreas Esenciales al Principio de Mérito— dispone, en lo pertinente, que:
Cesantías
Se podrá separar del servicio a cualquier empleado, sin que esto se entienda como destitución:
(1) Debido a la eliminación de puestos por falta de trabajo o fondos, en cuyo caso las autoridades nominadoras procederán de la siguiente manera:
(a) Cada autoridad nominadora establecerá un método a los efectos de decretar cesantías en caso de éstas ser necesa-rias, el cual podrá ser revisado al inicio de cada año fiscal. Como parte de dicho método se podrá subdividir la agencia por programas, unidades, oficinas regionales u oficinas locales a los fines de identificar las jurisdicciones en las cuales habrán de decretarse las cesantías. El método que se adopte se pondrá en conocimiento de los empleados.
(b) Serán separados en primer término los empleados tran-sitorios que presten servicios en dicha agencia; en segundo lugar, serán separados los empleados probatorios; y en último término serán separados los empleados regulares. Se decretarán las cesantías dentro de los grupos de empleados cuyos puestos tengan el mismo título de clasificación. A los *181efectos de este inciso los empleados probatorios que inme-diatamente antes de adquirir ese status hubieren sido empleados regulares, se considerarán como empleados re-gulares.
(c) Para determinar el orden de prelación en que se decre-tarán las cesantías dentro de cada uno de los grupos de empleados enumerados en el inciso (b) que precede, la auto-ridad nominadora se ajustará a las siguientes normas:
(1) se tomará en consideración el desempeño de las fun-ciones, de manera que queden cesantes, en primer término los empleados menos eficientes. En casos de igualdad de eficiencia, se tomará en consideración el tiempo en el servi-cio de manera que queden cesantes los empleados con menos tiempo en el servicio.
(2) a falta de información válida para determinar el desempeño de las funciones, el factor determinante será el tiempo en el servicio, de manera que la persona de más reciente nombramiento en el servicio será la primera en cesar.
(d) A los fines de determinar la antigüedad se considerará todo servicio prestado en puestos, tal como se define en este Reglamento. (4) (Énfasis suplido.)
Una lectura de la antes transcrita disposición es suficiente para concluir que, a pesar de que la autoridad nominadora tiene el derecho, respecto a empleados transitorios, para prescindir de los servicios de éstos en cualquier momento dentro del término de sus nombramientos, dicha autoridad nominadora, al así hacerlo, viene obligada a seguir el procedimiento y las normas establecidas en la citada Sec. 9.3 del Reglamento, el incumplimiento de los cuales puede conllevar la nulidad de las cesantías. Delbrey v. Municipio de Carolina, 111 D.P.R. 492 (1981).
*182II
Ahora bien, ¿a qué foro debe acudir ese empleado transi-torio que es separado de su empleo y que entiende que la autoridad nominadora no cumplió, al así despedirlo, con la Ley y el Reglamento de Personal?
Es correcto que la Sec. 7.14 de la Ley de Personal, 3 L.P.R.A. sec. 1394, dispone, en lo pertinente, que se podrá apelar ante la J.A.S.A.P. “de las acciones o decisiones de la Oficina Central, de los Administradores Individuales, y de las Autoridades Nominadoras, en los casos y por las per-sonas que se especifican a continuación:
(1) En casos de destitución o suspensión de empleo y sueldo por un empleado de carrera que esté dentro del Sistema de Personal....
(2) Por un ciudadano, cuando alegue que una acción o decisión que le afecta viola su derecho a entrar en el Sistema de Administración de Personal en cumpli-miento con el principio de mérito”. (5) (Énfasis suplido.)
~,Significa ello -como alega la parte recurrida en su comparecencia- que la J.A.S.A.P. no tiene jurisdicciOn para entender en casos de empleados transitorios por no ser éstos ni: (1) empleados de carrera, ni (2) ciudadanos fuera del sistema de personal a quienes se les ha violado su dere-cho a entrar en el referido sistema?
Resolvemos que no puede ni debe sostenerse una interpretación a esos efectos. Debemos mantener siempre presente que “al interpretar una ley hay que leerla y consi-derarla en su totalidad, no fraccionalmente y para encon-trarle su significado, el tribunal tiene que tener en cuenta el propósito de la misma”. Cirino v. Fuentes Fluviales, 91 D.P.R. 608, 616 (1964). No existe razón lógica alguna para *183impedir que sea la J.A.S.A.P. la que, en primera instancia, resuelva las controversias que puedan surgir respecto a despidos en que estén envueltos empleados transitorios. Dicho organismo administrativo tiene un conocimiento especializado (expertise) que hace sumamente conveniente el que sea éste el que en primera instancia entienda en dichos casos. Febres v. Feijoó, 106 D.P.R. 676, 683 (1978). En relación con esta clase de situaciones el objetivo debe ser siempre el de proveerle al servidor público un mecanismo rápido mediante el cual éste pueda resolver sus discrepan-cias con la agencia sin necesidad de elevar inmediatamente los procedimientos ante un tribunal, sujeto a las formali-dades y trámites procesales y gastos que ello conlleva. Aparte de que resulta inaceptable que se le brinde esa opor-tunidad a un ciudadano que está totalmente fuera del sis-tema de personal y se le niegue a uno que ya está dentro del referido sistema.
Por último, queremos señalar que esa fue la intención legislativa. En el debate legislativo que se llevó a cabo el día 3 de octubre de 1975, el senador Gilberto Rivera Ortiz expresó:
Hay otra cosa muy importante en esta ley que me parece que es digno señalar. Se crea a través de la misma una Junta de Apelaciones . . . le provee al empleado público unas condi-ciones para que pueda apelar de cualquier decisión que consi-dere equivocada con relación a su caso en particular. (Énfasis suplido.) Borrador del Diario de Sesiones, Procedimientos y Debates de la Asamblea Legislativa; Senado, 1975, pág. 156.
Como expresáramos en Rivera Cabrera v. Registrador, 113 D.P.R. 661, 666 (1982), “La interpretación judicial debe ser ágil y no hermética en propiciar la realización del ver-dadero propósito de la ley y dar el pleno valor de su texto en protección del interés objeto de legislación”.
Por las razones antes expresadas, se expide el auto y se dictará sentencia en que se revoque la resolución que dictara el Hon. Tribunal Superior de Puerto Rico, Sala de Caguas, *184de fecha 19 de mayo de 1982, y en su consecuencia se devuelve el caso a la Junta de Apelaciones del Sistema de Adminis-tración de Personal, la cual asumirá jurisdicción sobre el caso y procederá, conforme a derecho, a resolver el mismo. (6)
El Juez Asociado Señor Negrón García concurre en el resultado con opinión.
-0-

 Ley Núm. 5 del 14 de octubre de 1975.


 Dispone la referida See. 4.3(12) que: “Las personas nombradas en puestos de duración fija tendrán status transitorio. La duración de estos nombramientos corresponderá al período por el cual se cree el puesto. Podrán efectuarse nombra-mientos transitorios en puestos permanentes según se determine mediante regla-mento.”


 Como empleado público que es, el empleado transitorio goza de la protec-ción del “principio de mérito”, principio que rige todo el servicio público y que constituye la base de la política pública del Estado Libre Asociado de Puerto Rico en materia de personal. 3 L.P.R.A. see. 1311.


 Los incisos (e) y (f) de la referida sección del Reglamento requieren, respec-tivamente, que se le notifique al empleado a ser cesanteado con no menos de treinta días de antelación a la fecha en que habrá de quedar cesante y que nin-guna cesantía será efectiva a menos que se cumpla con el requisito de notificación en la forma allí establecida.


 Un empleado de carrera, de acuerdo con la Sec. 5.12 de la Ley de Personal, 3 L.P.R.A. sec. 1352, es aquel empleado que ha pasado por el procedimiento esta-blecido en la See. 4.3 de la citada Ley, 3 L.P.R.A. sec. 1333.


 En Navedo v. Municipio de Barceloneta, 113 D.P.R. 421, 422 (1982), resolvimos que la Sec. 9.3 del Reglamento de Personal “es aplicable” a empleados municipales irregulares y que la J.A.S.A.P. tiene, y debe asumir, jurisdicción sobre casos en que este tipo de empleado público cuestiona su separación del servi-cio.